Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Raphael  on 06/23/2022.

The application has been amended as follows: 

1.	(Original)	An organic electroluminescent device comprising a light-emitting layer B comprising:
(i)	a triplet-triplet annihilation (TTA) material HN, which has a lowermost excited singlet state energy level S1N and a lowermost excited triplet state energy level T1N, 
(ii)	a thermally activated delayed fluorescence (TADF) material EB, which has a lowermost excited singlet state energy level S1E and a lowermost excited triplet state energy level T1E, and
(iii)	an organic near-range-charge-transfer (NRCT) emitter SB, which has a lowermost excited singlet state energy level S1S and a lowermost excited triplet state energy level T1S,
wherein the relations expressed by the following formulas (1) to (3) apply:
S1E > S1S				(1)
S1N > S1S				(2)
S1S < 2.95 eV				(3).

2.	(Original)	The organic electroluminescent device according to claim 1, wherein the TADF material EB exhibits a ΔEST value, which corresponds to the energy difference between the lowermost excited singlet state (S1) and the lowermost excited triplet state (T1), of less than 0.4 eV; and
wherein the NRCT emitter SB exhibits an emission with a full width at half maximum (FWHM) below 0.35 eV, in PMMA with 5 % by weight of the NRCT emitter SB.

3.	(Original)	The organic electroluminescent device according to claim 1, wherein said organic electroluminescent device is a device selected from the group consisting of an organic light emitting diode, a light emitting electrochemical cell, and a light-emitting transistor.

4.	(Original)	The organic electroluminescent device according to claim 1, wherein the TADF material EB is an organic TADF material.

5.	(Original)	The organic electroluminescent device according to claim 1, wherein the device exhibits an emission maximum λmax(D) of 440 to 475 nm.

6.	(Original)	The organic electroluminescent device according to claim 1, wherein the light-emitting layer B comprises:
(i)	10-96.5 % by weight of the host compound HN;
(ii)	3-50 % by weight of the TADF material EB; 
(iii)	0.5-30 % by weight of the emitter SB; and 
(iv)	optionally 0-74 % by weight of one or more solvents.

7.	(Original)	The organic electroluminescent device according to claim 1, wherein the light-emitting layer B comprises:
(i)	40-74 % by weight of the host compound HN;
(ii)	15-30 % by weight of the TADF material EB; 
(iii)	1-5 % by weight of the emitter SB; and 
(iv)	optionally 0-34 % by weight of one or more solvents.

8.	(Original)	The organic electroluminescent device according to claim 1, wherein the TADF material EB exhibits an emission maximum λmaxPMMA(EB) in the range from 440 to 470 nm.

9.	(Original)	The organic electroluminescent device according to claim 1, wherein organic near-range-charge-transfer (NRCT) emitter SB comprises a structure according to Formula I-NRCT:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula I-NRCT
wherein
o is 0 or 1;
m = 1-o;
X1 is N or B;
X2 is N or B;
X3 is N or B;
W is selected from the group consisting of Si(R3S)2, C(R3S)2, and BR3S;
each of R1S, R2S, and R3S is independently selected from the group consisting of:
C1-C5-alkyl, which is optionally substituted with one or more substituents R6S; 
C6-C60-aryl, which is optionally substituted with one or more substituents R6S; and
C3-C57-heteroaryl, which is optionally substituted with one or more substituents R6S;

each of RI, RII, RIII, RIV, RV, RVI, RVII, RVIII, RIX, RX, and RXI is independently selected from the group consisting of:
hydrogen, deuterium, N(R5S)2, OR5S, Si(R5S)3, B(OR5S)2, OSO2R5S, CF3, CN, halogen,
C1-C40-alkyl, 
which is optionally substituted with one or more substituents R5S, and 
wherein one or more non-adjacent CH2-groups are each optionally substituted by R5SC=CR5S, C≡C, Si(R5S)2, Ge(R5S)2, Sn(R5S)2, C=O, C=S, C=Se, C=NR5S, P(=O)(R5S), SO, SO2, NR5S, O, S, or CONR5S;
C1-C40-alkoxy, 
which is optionally substituted with one or more substituents R5S, and 
wherein one or more non-adjacent CH2-groups are each optionally substituted by R5SC=CR5S, C≡C, Si(R5S)2, Ge(R5S)2, Sn(R5S)2, C=O, C=S, C=Se, C=NR5S, P(=O)(R5S), SO, SO2, NR5S, O, S, or CONR5S;
C1-C40-thioalkoxy, 
which is optionally substituted with one or more substituents R5S, and 
wherein one or more non-adjacent CH2-groups are each optionally substituted by R5SC=CR5S, C≡C, Si(R5S)2, Ge(R5S)2, Sn(R5S)2, C=O, C=S, C=Se, C=NR5S, P(=O)(R5S), SO, SO2, NR5S, O, S, or CONR5S;
C2-C40-alkenyl,
which is optionally substituted with one or more substituents R5S, and 
wherein one or more non-adjacent CH2-groups are each optionally substituted by R5SC=CR5S, C≡C, Si(R5S)2, Ge(R5S)2, Sn(R5S)2, C=O, C=S, C=Se, C=NR5S, P(=O)(R5S), SO, SO2, NR5S, O, S, or CONR5S;
C2-C40-alkynyl, 
which is optionally substituted with one or more substituents R5S, and 
wherein one or more non-adjacent CH2-groups are each optionally substituted by R5SC=CR5S, C≡C, Si(R5S)2, Ge(R5S)2, Sn(R5S)2, C=O, C=S, C=Se, C=NR5S, P(=O)(R5S), SO, SO2, NR5S, O, S, or CONR5S;
C6-C60-aryl, 
which is optionally substituted with one or more substituents R5S; and
C3-C57-heteroaryl, 
which is optionally substituted with one or more substituents R5S;

R5S is at each occurrence independently selected from the group consisting of: hydrogen, deuterium, OPh, CF3, CN, F,
C1-C5-alkyl, 
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C1-C5-alkoxy, 
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C1-C5-thioalkoxy,
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C2-C5-alkenyl,
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C2-C5-alkynyl,
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C6-C18-aryl, 
which is optionally substituted with one or more C1-C5-alkyl substituents;
C3-C17-heteroaryl,
which is optionally substituted with one or more C1-C5-alkyl substituents;
N(C6-C18-aryl)2;
N(C3-C17-heteroaryl)2; and
N(C3-C17-heteroaryl)(C6-C18-aryl);
R6S is at each occurrence independently selected from the group consisting of hydrogen, deuterium, OPh, CF3, CN, F,
C1-C5-alkyl, 
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C1-C5-alkoxy, 
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C1-C5-thioalkoxy,
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C2-C5-alkenyl,
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C2-C5-alkynyl,
wherein optionally one or more hydrogen atoms are independently substituted by deuterium, CN, CF3, or F;
C6-C18-aryl, 
which is optionally substituted with one or more C1-C5-alkyl substituents;
C3-C17-heteroaryl,
which is optionally substituted with one or more C1-C5-alkyl substituents;
N(C6-C18-aryl)2;
N(C3-C17-heteroaryl)2; and
N(C3-C17-heteroaryl)(C6-C18-aryl);

wherein two or more of the substituents selected from the group consisting of RI, RII, RIII, RIV, RV, RVI, RVII, RVIII, RIX, RX, and RXI that are positioned adjacent to another may optionally each form a ring system with another, wherein the ring system is selected from the group consisting of mono- or polycyclic ring system, aliphatic ring system, aromatic ring system, benzo-fused ring system, and combinations thereof; and
wherein at least one of X1, X2, and X3 is B and at least one of X1, X2, and X3 is N.

10.	(Original)	The organic electroluminescent device according to claim 9, wherein X1 and X3 each are N and X2 is B.

11.	(Currently Amended)	The organic electroluminescent device according to claim 9 [[10]], wherein X1 and X3 each are B and X2 is N.

12.	(Original)	The organic electroluminescent device according to claim 9, wherein o = 0.

13.	(Original)	The organic electroluminescent device according to claim 9, wherein each of RI, RII, RIII, RIV, RV, RVI, RVII, RVIII, RIX, RX, and RXI is independently selected from the group consisting of:

hydrogen, deuterium, halogen, Me, iPr, tBu, CN, CF3, 
Ph, 
which is optionally substituted with one or more substituents independently selected from the group consisting of Me, iPr, tBu, CN, CF3, and Ph;
pyridinyl, 
which is optionally substituted with one or more substituents independently selected from the group consisting of Me, iPr, tBu, CN, CF3, and Ph;
pyrimidinyl, 
which is optionally substituted with one or more substituents independently selected from the group consisting of Me, iPr, tBu, CN, CF3, and Ph;
carbazolyl, 
which is optionally substituted with one or more substituents independently selected from the group consisting of Me, iPr, tBu, CN, CF3, and Ph; 
triazinyl, 
which is optionally substituted with one or more substituents independently selected from the group consisting of Me, iPr, tBu, CN, CF3, and Ph; and
N(Ph)2; and

R1S and R2S are each independently selected from the group consisting of 
C1-C5-alkyl, 
which is optionally substituted with one or more substituents R6S; 
C6-C30-aryl, 
which is optionally substituted with one or more substituents R6S; and
C3-C30-heteroaryl, 
which is optionally substituted with one or more substituents R6S.

14.	(Original)	The organic electroluminescent device according to claim 1, wherein the device exhibits an emission maximum λmax(D) of 450 to 470 nm.

15.	(Original)	A method for generating blue light at a wavelength of from 440 to 475 nm, comprising the steps of:
(i)	providing an organic electroluminescent device according to claim 1; and
(ii)	applying an electrical current to said organic electroluminescent device.

Allowable Subject Matter
The closest prior art of record of Duek (EP 3666779 A1) or LIAPTSIS et al, (US 20190341571 A1) teaches the limitation of " An organic electroluminescent device comprises a light-emitting layer comprising a triplet-triplet annihilation, a thermally activated delayed fluorescence material, an organic near-range-charge-transfer emitter, but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 including " the organic near-range-charge-transfer emitter having a lowermost excited singlet state energy level of less than 2.95 eV and a lowermost excited triplet state energy level. The lowermost excited singlet state energy level of the thermally activated delayed fluorescence material is higher than the lowermost excited singlet state energy level of the organic near-range-charge-transfer emitter. The lowermost excited singlet state energy level of the triplet-triplet annihilation material is higher than the lowermost excited singlet state energy level of the organic near-range-charge-transfer emitter.”
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claim is deemed patentable over the prior art.
Claims 2-15 are also allowed as being directly or indirectly dependent of the allowed base claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819